UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-6228


DANTE M. WILSON,

                Petitioner - Appellant,

          v.

S. K. YOUNG, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:13-cv-00619-HEH-RCY)


Submitted:   April 20, 2015                  Decided:     April 24, 2015


Before MOTZ and     GREGORY,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dante M. Wilson, Appellant Pro Se. Eugene Paul Murphy, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Dante M. Wilson seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2012) petition.                        The

district court referred this case to a magistrate judge pursuant

to   28   U.S.C.    § 636(b)(1)(B)      (2012).         The   magistrate     judge

recommended    that    relief    be    denied     and   advised    Wilson     that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                      Wright v.

Collins,    766 F.2d 841,     845-46   (4th    Cir.      1985);   see    also

Thomas v. Arn, 474 U.S. 140 (1985).             Wilson has waived appellate

review by failing to file objections.               Accordingly, we deny a

certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal.

     We dispense with oral argument because the facts and legal

contentions   are     adequately      presented    in   the   materials      before

this court and argument would not aid the decisional process.



                                                                       DISMISSED



                                        2